DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2011/0310937 in view of Chen, US 2012/0314672. 
Claim 1, Lin discloses (fig 2, mobile device) a method of reporting a buffer status of a terminal, the method comprising: 
triggering a buffer status report (BSR) in a media access control (MAC) layer ([0036] The MAC layer 330 may generates a MAC PDU (Protocol Data Unit) for buffer status reporting (BSR)), based on a BSR triggering condition ([0036] multiple events trigger the BSR procedure); 
transmitting, to a base station, a scheduling request (SR) for transmitting uplink data ([0036] the UE may request for the uplink resource via scheduling request (SR) procedure for MAC PDU transmission); 
receiving an uplink resource allocation grant (UL grant) from the base station, based on the SR ([0036] the eNB may determine to add/remove a (uplink) component carrier, activate/deactivate a (uplink) component carrier); 
assembling a media access control protocol data unit (MAC PDU) (MAC PDU) ([0036] The MAC layer 330 may generates a MAC PDU (Protocol Data Unit)) including a BSR MAC control element (BSR MAC CE) (([0036] MAC PDU includes at least a MAC subheader and at least a BSR MAC control element for indicating a buffer size);  
transmitting the MAC PDU ([0036] UE sends the MAC PDU including the buffer status report to the network (i.e. an eNB)); and 
cancelling a BSR triggered ([0036] MAC PDU includes at least a MAC subheader and at least a BSR MAC control element for indicating a buffer size, all triggered BSR may be cancelled), in case that the BSR MAC CE includes buffer status information for all logical channel groups (LCGs) having data for transmission ([0036] FIG. 5, which illustrates a schematic diagram of a formation of a MAC PDU. The MAC PDU includes at least a MAC subheader and at least a BSR MAC control element for indicating a buffer size of a logical channel group in the UE).
but Lin does not explicitly disclose, 
prior to the MAC PDU assembly,  
However, as Chen discloses ([0008] the BSR only reports the quantity of the pending data in the LCHs that belong to the LCGs, [0009] The BSR is packaged into an Media Access Control (MAC) Control Element (CE), also known as a BSR MAC CE, in an MAC Protocol Data Unit (PDU)), and 
prior to the MAC PDU assembly ([0048] when the triggered BSR includes a periodic BSR, the periodic BSR is cancelled or not cancelled when the MAC PDU is formed, [0062] The triggered BSR may be a BSR that is triggered before the MAC PDU is formed, [0083] During the BSR cancellation, the triggered BSR is a BSR that is triggered before the MAC PDU is formed or is triggered simultaneously when the MAC PDU is formed, and is not cancelled after being triggered. In addition, the processes for processing the BSR-related timer and any way to cancel the BSR can be applied in combination).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin invention with Chen invention to include the claimed limitation(s) so as to allow an UE to determine whether in case of when all pending data available for transmission and when the BSR MAC control element is included in a MAC PDU for transmission in order to whether to cancel triggered BSR.  
Claim 2, Lin as modified discloses the method of claim 1, wherein the cancellation of BSR comprises to canceling the triggered BSR based on whether the BSR MAC CE contains buffer status information up to a certain event that triggers a BSR prior to the assembly of the MAC PDU (Lin [0036] The MAC PDU includes at least a MAC subheader and at least a BSR MAC control element for indicating a buffer size of a logical channel group in the UE).  
Claim 8, Lin as modified discloses the method of claim 1, wherein the cancelling of the BSR is performed when the MAC PDU is transmitted to the base station (Lin [0036] when the buffer status report is included in the MAC PDU for transmission, all triggered BSR may be cancelled).  
Claim 10, Lin as modified discloses the method of claim 1, wherein the triggering of the BSR is performed after the MAC PDU is assembled (Lin [0036] The MAC layer 330 may generates a MAC PDU (Protocol Data Unit) for buffer status reporting (BSR)) and before the MAC PDU is transmitted (Lin [0036] After the UE sends the MAC PDU including the buffer status report to the network (i.e. an eNB)).  
Claim 11, see claim 1 for the rejection, Lin discloses (fig 3) A user equipment (UE) for reporting a buffer status, the UE comprising: 
a transceiver (fig 3, [0034] a radio transceiver); and 
one or more processors coupled with the transceiver (fig 3, storage, processing), wherein the processor is configured to: 
trigger a buffer status report (BSR) in a media access control (MAC) layer, based on a BSR triggering condition; 
transmit, to a base station, a scheduling request (SR) for transmitting uplink data; 
receive an uplink resource allocation grant (UL grant) from the base station, based on the SR; 
assemble a media access control protocol data unit (MAC PDU) including a BSR MAC control element (BSR MAC CE); 
transmit the MAC PDU; and 
cancel the triggered BSR triggered prior to the MAC PDU assembly, in case that a the BSR MAC control element, BSR MAC CE, includes buffer status information for all logical channel groups (LCGs) having data for transmission.  
Claim 12, see claim 2 for the rejection, Lin as modified discloses the UE of claim 11, wherein the processor is further configured to cancel the triggered BSR, based on whether the BSR MAC CE contains buffer status information up to a certain event that triggers a BSR prior to the assembly of the MAC PDU.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2011/0310937 and Chen, US 2012/0314672 in view of Tseng et al., US 2011/0055387. 
Claim 3, Lin as modified discloses the method of claim 1, further comprising 
but Lin and Chen invention does not explicitly disclose,  
canceling the triggered BSR when the uplink resource allocation grant is able to accommodate all pending data available for uplink transmission and is not sufficient to accommodate the BSR MAC CE and a MAC sub-header
However, as Tseng discloses canceling the triggered BSR when the uplink resource allocation grant is able to accommodate all pending data available for uplink transmission and is not sufficient to accommodate the BSR MAC CE and a MAC sub-header (Tseng ([0042] In addition, all triggered BSRs shall be cancelled in the following two cases: (1) when the UL grant can accommodate all pending data available for transmission but is not sufficient to additionally accommodate the BSR MAC control element plus its sub-header; (2) when the BSR MAC control element is included in a MAC PDU for transmission)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Tseng invention to include the claimed limitation(s) so as to determine whether to cancel the BSR in case of the UL grant cannot sufficiently accommodate pending data available for transmission and BSR MAC control element thereby optimizing system operation. 
Claim 13, see claim 3 for the rejection, Lin as modified discloses the UE of claim 11, wherein the processor is further configured to cancel the triggered BSR when the uplink resource allocation grant is able to accommodate all pending data available for uplink transmission and is not sufficient to accommodate the BSR MAC CE and a MAC sub-header.  
Claim(s) 4-7, 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2011/0310937 and Chen, US 2012/0314672 in view of Lee et al., US 2016/0374110. 
Claim 4, Lin as modified discloses the method of claim 1, further comprising: 
triggering the SR, based on a certain SR triggering condition (Lin [0036] if an uplink grant is not configured to the UE, the UE may request for the uplink resource via scheduling request (SR) procedure for MAC PDU transmission); 
determining whether the triggered SR has been triggered prior to the assembly of the MAC PDU (Lin [0036] if an uplink grant is not configured to the UE, the UE may request for the uplink resource via scheduling request (SR) procedure for MAC PDU transmission); and 
but Lin and Chen invention does not explicitly disclose, 
determining whether to cancel the triggered SR, based on a result of the determination whether the triggered SR has been triggered prior to the assembly of the MAC PDU.  
However, as Lee discloses determining whether to cancel the triggered SR, based on a result of the determination whether the triggered SR has been triggered prior to the assembly of the MAC PDU ([0198] not only all pending SR(s) for uplink transmission on Uu but also all pending SR(s) for D2D communication may be cancelled and sr-ProhibitTimer may be stopped when a MAC PDU is assembled).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Lee invention to include the claimed limitation(s) so as to determine whether to cancel a pending SR when a MAC PDU is assembled depending whether the pending SR is for ProSe in order to accommodating D2D communication. 
Claim 5, Lin as modified discloses the method of claim 4, wherein the determining of whether to cancel the triggered SR comprises canceling the triggered SR, based on whether the BSR MAC CE contains buffer status information up to a certain event that triggers a BSR prior to the assembly of the MAC PDU (Lee [0200] all pending SR(s) except all pending SR(s) for ProSe may be canceled and sr-ProhibitTimer shall be stopped when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status of uplink transmission (over Uu) up to (and including) the last event that triggered a BSR).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Lee invention to include the claimed limitation(s) so as to determine a BSR which contains buffer status whether to cancel a pending SR in order to support communication among the UEs. 
Claim 6, Lin as modified discloses the method of claim 4, further comprising canceling the triggered SR when the uplink resource allocation grant is able to accommodate all pending data available for uplink transmission (Lee [0198] all pending SR(s) for D2D communication may be cancelled and sr-ProhibitTimer may be stopped when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status up to (and including) the last event that triggered a BSR for Uu interface, or when the UL grant(s) can accommodate all pending data available for transmission on Uu). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Lee invention to include the claimed limitation(s) so as to determine when the UL grant(s) can accommodate all pending data available for transmission in order to cancel the SR thereby optimizing system operation. 
Claim 7, Lin as modified discloses the method of claim 4, further comprising stopping an sr- ProhibitTimer, when it is determined that the triggered SR is cancelled (Lee [0198] all pending SR(s) for uplink transmission on Uu but also all pending SR(s) for D2D communication may be cancelled and sr-ProhibitTimer may be stopped). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Lee invention to include the claimed limitation(s) so as to stop the sr-ProhibitTimer when determine the UL grant(s) can accommodate all pending data available for transmission thereby optimizing system operation. 
Claim 9, Lin as modified discloses the method of claim 4, wherein the determining of whether to cancel the triggered SR is performed (Lee [0198] all pending SR(s) for D2D communication may be cancelled and sr-ProhibitTimer may be stopped when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status up to (and including) the last event that triggered a BSR) when the MAC PDU is transmitted to the base station ([0198] When an SR is triggered due to either uplink transmission on Uu (i.e. interface between the UE and eNB)).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin Chen and Lee invention to include the claimed limitation(s) so as to cancel the SR when a MAC Protocol Data Unit (PDU) is assembled and this PDU includes a Buffer Status Report (BSR) is sent to the base station hence eliminating unnecessary SR thereby optimizing operation. 
Claim 14, see claim 4 for the rejection, Lin as modified discloses the UE of claim 11, wherein the processor is further configured to: trigger the SR, based on a certain SR triggering condition; determine whether the triggered SR has been triggered prior to the assembly of the MAC PDU; and 32 WO 2020/032648PCT/KR2019/010014 determine whether to cancel the triggered SR, based on a result of the determination whether the triggered SR has been triggered prior to the assembly of the MAC PDU.  
Claim 15, see claim 5 for the rejection, Lin as modified discloses the UE of claim 14, wherein the processor is further configured to cancel the triggered SR, based on whether the BSR MAC CE contains buffer status information up to a certain event that triggers a BSR prior to the assembly of the MAC PDU.
Claim 16, Lin as modified discloses the method of claim 1, wherein the cancelling of the BSR triggered prior to the MAC PDU assembly comprises: cancelling all BSRs triggered prior to the MAC PDU assembly, in case that the BSR MAC CE includes buffer status information up to 
but Lin and Tseng invention does not explicitly disclose, 
and including a last event that triggered the BSR prior to the MAC PDU assembly.
However, as Lee discloses and including a last event that triggered the BSR prior to the MAC PDU assembly ([0200] all pending SR(s) except all pending SR(s) for ProSe may be canceled and sr-ProhibitTimer shall be stopped when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status of uplink transmission (over Uu) up to (and including) the last event that triggered a BSR).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lin and Chen invention with Lee invention to include the claimed limitation(s) so as to determine whether to cancel a pending SR when a MAC PDU is assembled depending whether the pending SR is for ProSe in order to accommodating D2D communication. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647